Citation Nr: 1749928	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-06 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Richard E. Thompson, Jr., Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to September 1959.

This matter arrives at the Board of Veterans Affairs (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in August 2015. The Board previously remanded this case for futher evidentiary development in September 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for bilateral sensorineural hearing loss. For the forthcoming reasons, the Board finds an additional remand necessary before adjudication.

In February 2016, the Veteran's private audiologist submitted a statement declaring that the Veteran's hearing loss was consistent with a reported history of military noise exposure. In January 2017, the Veteran underwent a Compensation and Pension (C&P) examination in which the examiner found it less likely than not that the Veteran's bilateral hearing loss was related to service. The explanation for the examiner's opinion, however, was confusing and failed to address the possible positive etiology finding for the February 2016 opinion from the private audiologist. An additional examination is necessary so that the examiner might discuss the private audiologist's statement.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for an examination in which the examiner determines whether it is more or less likely (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to service.

***The examiner is specifically asked to discuss the statement from the private audiologist finding the Veteran's hearing loss consistent with military noise exposure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


